ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Drew Coelho on 02/25/2021.

Claims 1-2, 4-10, 14-18 and 20 have been amended to:

1.	(Currently Amended) A reciprocating engine comprising:
	a cylinder comprising a cylinder wall;
	a crankshaft;
	a connecting rod rotatably coupled to the crankshaft, the connecting rod defining a connecting rod fluid passage extending along a length thereof; and
	a piston dome comprising a hot side and a cold side, the piston dome coupled to the connecting rod and positioned within the cylinder, the piston dome defining an inlet in fluid communication with the connecting rod fluid passage and configured to receive connecting rod fluid passage piston dome cooling passage in the form of a duct enclosed by the piston dome and configured to circulate the fluid in a set such that the piston dome cooling passage extends through the piston dome from the inlet, toward the hot side, proximate the hot side, and from proximate the hot side toward at least one branch point at which the piston dome cooling passage divides so as to direct the fluid toward a plurality of exits defined by a plurality of nozzles disposed on the cold side of the piston dome, the plurality of nozzles configured to spray the fluid directly onto the cylinder wall 

2.	(Currently Amended) The reciprocating engine of claim 1, wherein the crankshaft defines a crankshaft fluid passage, and wherein the crankshaft fluid passage connecting rod fluid passage 

4.	(Currently Amended) The reciprocating engine of claim 2, wherein the connecting rod defines a first end and a second end, wherein the connecting rod is rotatably coupled to the crankshaft at the first end and coupled to the piston dome at the second end, and wherein the connecting rod fluid passage 

5.	(Currently Amended) The reciprocating engine of claim 2, wherein the crankshaft includes a crankpin journal, wherein the connecting rod includes an attachment end extending around the crankpin journal, wherein the crankpin journal defines at least one opening fluidly connected to the crankshaft fluid passage connecting rod fluid passage crankshaft fluid passage connecting rod fluid passage 

6.	(Currently Amended) The reciprocating engine of claim 1, wherein the connecting rod is a first connecting rod defining a first connecting rod fluid passage, wherein the piston dome is a first piston dome defining a first inlet, a first piston dome cooling passage and a first plurality of exits defined by a first plurality of nozzles, and wherein the reciprocating engine further comprises:
	a second connecting rod rotatably coupled to the crankshaft, the second connecting rod defining a second connecting rod fluid passage 
	a second piston dome coupled to the second connecting rod, the second piston dome defining a second inlet in fluid communication with the second connecting rod fluid passage piston dome cooling passage, and a second plurality of exits defined by a second plurality of nozzles 

crankshaft fluid passage, and wherein the crankshaft fluid passage each of the first connecting rod fluid passage connecting rod fluid passage 

8.	(Currently Amended) The reciprocating engine of claim 6, wherein the crankshaft defines a first crankshaft fluid passage fluidly connected to the first connecting rod fluid passage crankshaft fluid passage fluidly connected to the second connecting rod fluid passage 

9.	(Currently Amended) The reciprocating engine of claim 1, further comprising:
	a heat exchanger configured to receive the fluid from the plurality of exits defined by the piston dome.

10.	(Currently Amended) The reciprocating engine of claim 9, further comprising:
	an oil pan, wherein the heat exchanger is in thermal communication with 

14.	(Currently Amended) The reciprocating engine of claim 1, wherein the hot side of the piston dome is configured to be exposed to combustion within the cylinder, and wherein the piston dome cooling passage extending proximate the hot side of the piston 

15.	(Currently Amended) A piston assembly for a reciprocating engine including a crankshaft and a cylinder having a cylinder wall, the piston assembly comprising:
	a connecting rod extending between a first end and a second end, the connecting rod defining a connecting rod fluid passage extending from the first end to the second end; and
	a piston dome comprising a hot side and a cold side, connecting rod fluid passage connecting rod fluid passage piston dome cooling passage in the form of a duct enclosed by the piston dome and configured to circulate the fluid in a set , such that the piston dome cooling passage extends through the piston dome from the inlet, toward the hot side, along the hot side, and from along the hot side toward at least one branch point at which the piston dome cooling passage divides so as to direct the fluid toward a plurality of exits disposed on the cold side of the piston dome, the plurality of exits configured to spray the fluid directly onto the cylinder wall 

16.	(Currently Amended) The piston assembly of claim 15, wherein the hot side of the piston dome is configured to be exposed to combustion within the cylinder, and wherein the piston dome cooling passage extending along the hot side of the piston dome allows the fluid therein to accept heat from the hot side of the piston dome.

17.	(Currently Amended) The piston assembly of claim 15, wherein the connecting rod is configured to be rotatably coupled to the [[a]] crankshaft 

18.	(Currently Amended) The piston assembly of claim 17, wherein the connecting rod includes an attachment end at the first end, and wherein the attachment end defines an annulus in fluid communication with the connecting rod fluid passage crankshaft fluid passage connecting rod fluid passage 

20.	(Currently Amended) The piston assembly of claim 15, wherein the plurality of exits disposed on the cold side of the piston dome are defined by a plurality of spray nozzles .

Reasons for Allowance
Claims 1-2, 4-10, 14-18 and 20 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach a piston dome and connecting rod assembly for an engine that is characterized by the particular duct/passage enclosed by the piston dome and configured to branch out after running along/proximate the hot side of the piston dome (e.g., the side of the piston dome exposed to combustion) such that the fluid therein is directed toward a plurality of exits configured to spray the fluid directly onto the cylinder wall(s) in combination with the other claim limitations.
The closest prior art of record concerning the cooling of an inner portion of a piston dome is that of 4142484 (Buhl), such that Buhl directs a fluid up through a connecting rod, enables the fluid to be splashed within the inner portion of the piston dome for cooling/lubrication purposes, and facilitates the exit of the fluid in such a way that the fluid is sprayed directly onto cylinder wall(s). However, the fluid flow passage(s) of the piston dome per Buhl is/are not in the form of an enclosed duct that includes the at least one branch point directing the fluid to the plurality of exits as claimed.
The closest prior art of record concerning an enclosed duct that is configured to receive fluid from a connecting rod fluid passage so as to circulate the fluid through the piston dome is that of 2369906 (Moore), such that Moore directs the fluid through an over the connecting rod and a wrist pin, and while the fluid may indirectly aid in the lubrication of the cylinder wall(s), the plurality of exits are not configured to spray the fluid directly onto the cylinder wall(s). Additionally, there is no reasonable way to combine and/or modify the prior art teachings that would not involve going against the principle(s) of operation of the prior art inventions
[e.g., the piston cooling/lubrication systems of the prior art inventions are vastly different from one another, and suggesting that the piston dome per Moore can be modified to have the plurality of exits direct the fluid directly onto the cylinder wall(s) would go against the principles of operation of the piston cooling/lubrication system per Moore, since Moore expressly states that the fluid is to be cascaded over the connecting rod and the wrist pin (not directly onto the cylinder wall(s)), and similarly, suggesting that the piston dome per Buhl be configured as an enclosed duct and in the manner claimed would not only involve extensive modification(s), but such modification(s) would further have a negative effect/impact on the splash-lubrication/cooling system, of which is a key/critical feature of the piston cooling/lubrication system per Buhl].
In conclusion, the claimed invention(s) may be regarded as both novel and inventive with respect to piston dome lubrication/cooling configurations and/or systems for lubricating/cooling the piston dome(s) and/or cylinder wall(s) of reciprocating engines.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747